In an action to recover payment for legal services rendered, the defendants appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 1, 1999, which granted the plaintiffs motion for summary judgment dismissing their counterclaims to recover damages for legal malpractice.
Ordered that the order is affirmed, with costs.
To recover damages for legal malpractice, it must be established that the attorney failed to exercise that degree of care, skill, and diligence commonly possessed and exercised by members of the legal community, that the attorney’s negligence was a proximate cause of the loss sustained by his client, and that the client incurred damages as a direct result of the attorney’s actions (see, Won Ten Hwang v Bierman, 206 AD2d 360). In response to the plaintiffs prima facie showing of *455entitlement to summary judgment dismissing their counterclaims to recover damages for legal malpractice, the defendants failed to raise a triable issue of fact as to whether the plaintiff failed to exercise the degree of skill and care commonly possessed by members of the legal community (see, Rosner v Paley, 65 NY2d 736; Purificati v Meyer & Diesenhouse, 243 AD2d 697). Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.